IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs January 8, 2013

                QUANTEL TAYLOR v. STATE OF TENNESSEE

              Direct Appeal from the Circuit Court for Crockett County
                        No. 3706    Clayburn Peeples, Judge




                 No. W2012-00760-CCA-R3-PC - Filed April 29, 2013


Petitioner, Quantel Taylor, appeals from the denial of his petition for post-conviction relief.
Petitioner entered “best interest” guilty pleas to second degree murder, attempted first degree
murder, and especially aggravated robbery, and received agreed upon sentences of 20 years
for each offense to be served concurrently at 100 percent. In this direct appeal, Petitioner
asserts that the trial court erred by denying post-conviction relief because Petitioner’s trial
counsel was ineffective and his plea was involuntarily and unknowingly entered. The post-
conviction court erred by granting the State’s prehearing motion to quash subpoenas and by
refusing to allow Petitioner to present an offer of proof at that hearing. However, in light of
the proof at the post-conviction hearing the error, though flagrant, was harmless. The
judgment is therefore affirmed.

                         Tenn. R. App. P. 3 Appeal as of Right;
                        Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which J ERRY L. S MITH and
D. K ELLY T HOMAS, J R., JJ., joined.

S. Jasper Taylor, IV, Bells, Tennessee, for the appellant, Quantel Taylor.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Garry G. Brown, District Attorney General; and Hillary Lawler Parham, Assistant
District Attorney General, for the appellee, the State of Tennessee.
                                          OPINION

Preliminary Proceeding

        In his amended post-conviction petition, Petitioner alleged that his guilty pleas were
involuntarily and unknowingly entered and that his trial counsel was ineffective. Among the
reasons Petitioner asserted in his petition that his counsel was ineffective was counsel’s
failure to investigate the case and discover witnesses. In this appeal, Petitioner contends that
his trial counsel failed to interview his co-defendants, who Petitioner testified at the post-
conviction hearing “would have told [trial counsel] [Petitioner] had no parts of what
happened or whatever.”

       Prior to the post-conviction hearing, Petitioner requested the issuance of subpoenas
for his co-defendants Eugene Spivey, Chad Bricco, and Jeffery Allen, who were all
incarcerated, to testify at the post-conviction hearing. The State filed a motion to quash the
subpoenas. The motion states in part:

        Compliance with the above referenced subpoenas and requests for transport
        orders of the above referenced individuals to be brought to Court on June
        20, 2011, by the Crockett County Sheriff’s Department is unreasonable and
        oppressive and should be quashed or in the alternative, the above referenced
        individuals should be deposed from a secure location.

        At a hearing on the State’s motion to quash, the trial court granted the State’s motion
and denied Petitioner’s request to make an offer of proof. The transcript of the hearing reads,
in its entirety, as follows:

               This cause came on to be heard before the Honorable Clayburn
        Peeples, Judge, in the Circuit Court for Crockett County, Tennessee on the
        23rd day of June, 2011 and the following proceedings were had, to-wit:

        THE COURT:                           Now, let’s talk about Quantel Taylor.
                                             What’s the situation here?

        [Petitioner’s counsel]:              I submitted a subpoena list.

        THE COURT:                           Why would those people’s testimony be
                                             relevant in a Post Conviction Hearing?
                                             I don’t even know at this point what the
                                             State’s position about their presence is.

                                              -2-
[Petitioner’s counsel]:          They filed a Motion to Quash.

THE COURT:                       Well, I know it, but everybody was
                                 going to look into it and see what they
                                 thought.

[Assistant District Attorney]:   At this point, I don’t see how any of the
                                 co-defendants would be able to
                                 enlighten us on whether or not
                                 [Petitioner] entered a knowing[ ] and
                                 voluntary plea. In addition to that, the
                                 State feels like that would be a great
                                 burden on the Crockett County Sheriff’s
                                 Department based on –

THE COURT:                       It would be a great burden on all the
                                 people who had to sit and listen to it.


[Assistant District Attorney]:   Yes.

THE COURT:                       I don’t mean that as flippantly as it
                                 sounded like I did.       It is.    It’s
                                 tremendously expensive, but there could
                                 be a reason and I’m willing to listen to
                                 it.

[Petitioner’s counsel]:          I’d like to have [Petitioner] testify.

THE COURT:                       I want to know why you think those
                                 witnesses could add anything relevant
                                 to his testimony about his plea.

[Petitioner’s counsel]:          I’ve talked to [Petitioner] and based on
                                 what he’s told me what they could –
                                 what he’s told me they could testify to
                                 was he was not involved in the burglary
                                 or the murder.




                                 -3-
THE COURT:                I understand him wanting that known,
                          but what does that have to do with his
                          entering the plea or not? He’s trying to
                          shore up the fact that he wasn’t guilty
                          when he pled guilty. Is that –

[Petitioner’s counsel]:   Yes, Your Honor.

THE COURT:                I don’t –

[Petitioner’s counsel]:   I would like to get on the record his
                          testimony on what he says those people
                          will say.

THE COURT:                When we have the Hearing I will let
                          him do that, but I’m not going to let him
                          do that right now. If you’re telling me
                          they’re going to say he didn’t have
                          anything to do with it, then that’s
                          irrelevant for purposes of this Hearing.

[Petitioner’s counsel]:   When you refer to this Hearing, are you
                          talking about the Post Conviction
                          Petition?

THE COURT:                Post Conviction Hearing.

[Petitioner’s counsel]:   So at the time we have the Hearing on
                          the Post Conviction Relief he’s going to
                          testify under oath what these people
                          would have said if they had been here
                          and not for the purposes of this Motion.

THE COURT:                It doesn’t matter what they would have
                          said about his involvement for purposes
                          of this Motion that I know of. You may
                          disabuse me of that, but I don’t think
                          you’re going to. How could it be
                          relevant in this case?



                          -4-
        [Petitioner’s counsel]:              Well, it may or may not be. The
                                             problem I see is if this is appealed then
                                             the Court of Appeals [sic] is going to
                                             state that, well, you didn’t get in the
                                             record –

        THE COURT:                           You’ve tried to do that and I’ve
                                             denied your request.

        [Petitioner’s counsel]:              Right.

(Emphasis added).

        As is shown from the transcript, absolutely no evidence was presented by the State in
support of its motion to quash the subpoenas. The post-conviction court concluded that the
testimony of Petitioner’s co-defendants was irrelevant to a determination as to whether
Petitioner’s guilty pleas were voluntarily and knowingly entered. However, the post-
conviction court completely overlooked Petitioner’s allegation that his trial counsel was
ineffective for failing to properly investigate and interview those witnesses before trial.
Petitioner’s assertion that he was denied the effective assistance of counsel was given no
consideration by the post-conviction court at the motion hearing. It is well-settled that when
a claim of ineffective assistance of counsel is predicated upon counsel’s failure to present
potential witnesses, the testimony of those witnesses should be offered at the post-conviction
hearing. Normally, the failure to present such witnesses precludes this court and the
post-conviction court from making a determination of how the petitioner was prejudiced by
trial counsel failing to present their testimony. See Black v. State, 794 S.W.2d 752, 757
(Tenn. Crim. App. 1990). Normally, an appellate court cannot decide the issue of whether
trial counsel’s failure to call witnesses was ineffective when a petitioner is denied the
opportunity to present their testimony at the post-conviction hearing.

        The post-conviction court denied Petitioner’s request to make an offer of proof. The
general rule is that “‘assuming an offer of proof has been seasonably made, it is error for the
trial court to refuse to permit counsel to state what evidence he is offering.’” Allen v. State,
882 S.W.2d 810, 815-16 (Tenn. Crim. App. 1994) (quoting 89 A.L.R., Offer of Proof-
Ruling-Error, § 2 at 283 (1963)). Tennessee Rule of Evidence 103 provides as follows:

        (a) Effect of Erroneous Ruling. Error may not be predicated upon a ruling
        which admits or excludes evidence unless a substantial right of the party is
        affected, and



                                              -5-
        (1) Objection. – In case the ruling is one admitting evidence, a timely
        objection or motion to strike appears of record, stating the specific ground
        of objection if the specific ground was not apparent from the context; or

        (2) Offer of Proof. – In case the ruling is one excluding evidence, the
        substance of the evidence and the specific evidentiary basis supporting
        admission were made known to the court by offer or were apparent from the
        context. Once the court makes a definitive ruling on the record admitting
        or excluding evidence, either at or before trial, a party need not renew an
        objection or offer of proof to preserve claim of error for appeal.

        (b) Record of Offer and Ruling. – The court may add any other or further
        statement which shows the character of the evidence, the form in which it
        was offered, the objection made, and the ruling. It shall permit the making
        of an offer in question and answer form. . . .

Tenn. R. Evid. 103 (emphasis added).

        In Alley, this court explained, “[c]onsequently, though not explicitly stated [in
Tennessee Rule of Evidence 103], it is apparent that courts are required, in appropriate
circumstances, to allow offers of proof when the evidence is excluded so as to enable
consideration of the issue on appeal.” Alley, 882 S.W.2d at 815-16. This court held that it
is error for a trial court to refuse to grant an offer of proof in certain circumstances. Id. at
816. This court stated:

        In circumstances in which it is obvious from the record that the proffered
        evidence could, under no circumstances, be relevant to the issues, a trial
        court’s refusal to grant an offer of proof is not error. However, if the
        obvious incompetence or irrelevance is not readily apparent from the
        record, it is error to exclude any reasonable offer which demonstrates the
        relevance and general import of the excluded evidence.

        The reason for such a rule is quite clear. When a party contends that the
        trial court erred in excluding testimony, the need for a description of that
        testimony is compelling. Absent such a showing, an appellate court cannot
        determine whether the exclusion was error, and if error is found, whether
        the error is harmless. . . .

        If the record of a post-conviction proceeding does not contain all evidence
        that this court may find admissible, we cannot determine whether the

                                              -6-
        evidence preponderates against the trial court’s findings. Nor can we
        determine whether the trial court erred in excluding evidence that may
        arguably be relevant to issues raised in the post-conviction proceeding.

Id. at 816-17.

       Although Petitioner’s brief fails to state what he believes his co-defendants would
have testified to had the post-conviction court not quashed the subpoenas, we conclude that
the excluded testimony was not obviously incompetent or per se irrelevant at the time of the
motion hearing, because the testimony was directly related to Petitioner’s ineffective
assistance claim. See e.g. Timothy Johns v. State, No. W2003-00677-CCA-R3-PC, 2004 WL
787146 (Tenn. Crim. App., Apr. 12, 2004), no perm. app. filed. Petitioner contended in his
petition that counsel was ineffective because she advised Petitioner to plead guilty without
conducting a thorough investigation and interviewing key witnesses. Petitioner argued that
his guilty plea was involuntary because of the ineffective assistance of counsel. At the time
of the motion hearing, the testimony of Petitioner’s co-defendants could be relevant to show
what counsel would have discovered had she interviewed these witnesses. Since the
testimony was not obviously incompetent or irrelevant, the post-conviction court should have
allowed counsel to make the requested offers of proof.

       The State presented no evidence to support a motion to quash subpoenas for
Petitioner’s co-defendants. Absent any evidence, the motion should have been denied.
However, the error was harmless in light of the record discussed below.

Post-Conviction Hearing Analysis

       At the post-conviction hearing, Petitioner testified that his trial counsel failed to
properly investigate the case, failed to interview his co-defendants, failed to explain the
offenses he was charged with, failed to advise him of compulsory process, and failed to
explain to him that an accomplice’s testimony alone is insufficient to sustain a conviction.
Petitioner testified that counsel should have subpoenaed several witnesses, including his co-
defendants, who would have testified at trial that he “had no parts of what happened or
whatever[;]” however, none of those witnesses testified at the post-conviction hearing.

        Petitioner testified that trial counsel “coerced” and “pressured” him into accepting the
State’s plea offer. He testified that counsel told him that the State was seeking the death
penalty and that if he did not accept the plea offer, he would have received a life sentence if
convicted at trial. Petitioner also testified that counsel did not adequately prepare for his
defense and that she only met with him “when she[ ] want[ed] [him] to cop out to something,
telling [him] this [plea offer] is what she wanted [him] to do.” Petitioner testified that he

                                              -7-
received other plea offers from the State before accepting the final plea offer. He testified
that trial counsel “would get mad at [him]” for not accepting the plea offer. Petitioner also
“thought [trial counsel] said [he would serve] nine years.”

        Petitioner testified that he did not pay attention to the trial judge’s statement of the
agreed upon sentence at the guilty plea hearing, that he did not remember the plea hearing,
and that he was taking medication prescribed to him by his “mental health doctor” at that
time. Petitioner also did not recall signing the guilty plea form. He testified, “I have no idea.
I don’t know. I probably did.” He did not recall answering any of the trial judge’s questions
at the guilty plea hearing.

       Petitioner’s trial counsel testified that she had been employed as an Assistant Public
Defender for 21 years. She was appointed to represent Petitioner. Counsel testified that she
“spent more time on [Petitioner’s] case than any that [she] ever had before.” She “made
numerous trips to the jail to see him, more than once in some weeks.” Counsel hired two
investigators to work on the case. Counsel testified that she was aware Petitioner had
suffered a head injury. Petitioner underwent a “standard mental evaluation,” and it was
determined that he was competent to assist in his defense and that Petitioner’s mental state
did not provide him with a defense in this case. She testified that Petitioner indicated he
understood their discussions, but then he would ask about the same issues repeatedly.

        Trial counsel “talked with numerous witnesses.” She testified that she “made
numerous efforts to talk with Jeffrey Allen[,]” one of Petitioner’s co-defendants. After Mr.
Allen was convicted, trial counsel “spent half an afternoon at the jail trying to get permission
to talk with Mr. Allen and his lawyer came back and said, [‘]He doesn’t want to talk with
you.[’]” Trial counsel also had subpoenas issued for witnesses Petitioner wanted her to call
to testify at trial, but that those witnesses would have harmed Petitioner’s case. She testified
that other evidence, including Petitioner’s own statement, contradicted Petitioner’s defense
that he did not know his co-defendants intended to rob the victims. She testified that the
State’s case against Petitioner was strong.

        Counsel testified that she read the guilty plea form and an explanation of rights form
to Petitioner and advised him of his sentence and release eligibility and that Petitioner signed
both documents. She also explained the elements of the crimes with which Petitioner was
charged and the legal concept of criminal responsibility. Counsel testified that she was
prepared for trial and was “surprised” when Petitioner agreed to accept the State’s plea offer.

      At the conclusion of the evidentiary hearing, the post-conviction court found that trial
counsel “went to extraordinary lengths to protect [Petitioner]’s rights.” The court found that
counsel thoroughly investigated the case and “made extensive trial preparations[.]” The court

                                               -8-
also found that “[t]here [wa]s nothing whatsoever in th[e] record that indicates that
[Petitioner’s] plea was coerced.” The post-conviction court denied Petitioner’s request for
post-conviction relief.

       The post-conviction court’s findings of fact are conclusive on appeal unless the
evidence preponderates otherwise. See State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999).
During our review of the issues raised, we will afford those findings of fact the weight of a
jury verdict, and this Court is bound by the post-conviction court’s findings unless the
evidence in the record preponderates against those findings. See Henley v. State, 960 S.W.2d
572, 578 (Tenn. 1997); Alley v. State, 958 S.W.2d 138, 147 (Tenn. Crim. App. 1997). This
Court may not reweigh or re-evaluate the evidence, nor substitute its inferences for those
drawn by the post-conviction court. See State v. Honeycutt, 54 S.W.3d 762, 766 (Tenn.
2001). However, the post-conviction court’s conclusions of law are reviewed under a purely
de novo standard with no presumption of correctness. See Fields v. State, 40 S.W.3d 450,
458 (Tenn. 2001).

        When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, he must first establish that the services rendered or the advice given were below
the standard range of competence. Second, he must show that the deficiencies “actually had
an adverse effect on the defense.” Strickland v. Washington, 466 U.S. 668, 693, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). As to guilty peas, the petitioner must establish a reasonable
probability that, but for the errors of his counsel, he would not have entered the plea. Hill
v. Lockhart, 474 U.S.52, 59, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985). When determining the
knowing and voluntary nature of a guilty plea, the standard is “whether the plea represents
a voluntary and intelligent choice among the alternative courses of action open to the
defendant.” North Carolina v. Alford, 400 U.S. 25, 31, 91 S. Ct. 160, 27 L. Ed. 2d 162
(1970); see also State v. Pettus, 986 S.W.2d 540, 542 (Tenn. 1999).

        In order for a guilty plea to be voluntary, the petitioner must have an understanding
of the charges against him and the consequences of pleading guilty, including “the sentence
that he will be forced to serve as the result of his guilty plea and conviction.” Id. at 905. A
petitioner’s solemn declaration in open court that his or her plea is knowing and voluntary
creates a formidable barrier in any subsequent collateral proceeding because these
declarations “carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74
(1977).

       We conclude that the record supports the post-conviction court’s findings that trial
counsel more than adequately prepared for trial. Counsel interviewed witnesses, had
subpoenas issued, and thoroughly discussed with Petitioner the issues, trial strategy, and
potential sentences.

                                              -9-
        We also conclude that Petitioner has failed to establish that but for counsel’s alleged
deficiencies he would not have pleaded guilty and would have insisted on going to trial.
Petitioner did not testify that he would not have pleaded guilty had trial counsel not
performed the errors which Petitioner alleged. Absent such testimony, Petitioner is precluded
from showing that he was prejudiced by counsel’s alleged deficiencies. The transcript of the
guilty plea hearing shows that Petitioner expressed his understanding of his rights and the
effect a guilty plea had on his rights. Petitioner acknowledged that he signed the guilty plea
form. The trial court explained the offenses to which Petitioner was pleading guilty and the
sentence Petitioner was receiving. Petitioner acknowledged that he understood. Petitioner
stated that he was satisfied with his counsel’s representation. Trial counsel testified at the
post-conviction hearing that she advised Petitioner of the charges against him, the possible
sentences, the strengths, and more applicable, the weaknesses of his case, and counsel
testified that she did not pressure Petitioner to accept the State’s plea offer. The post-
conviction court clearly accredited trial counsel’s testimony and discredited Petitioner’s.

       Because we conclude that the record fails to show any prejudice to Petitioner as to any
alleged deficient performance by his attorney, the post-conviction court’s error in quashing
Petitioner’s subpoenas is rendered harmless.

                                      CONCLUSION

       Based on the foregoing reasons, we affirm the judgment of the post-conviction court.

                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                             -10-